18‐1216 
     Hafez v. City of Schenectady 
                                                                                               
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 20th day of March, two thousand nineteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          RICHARD C. WESLEY, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         MOHAMED A. HAFEZ, 
11    
12                          Plaintiff‐Appellant, 
13    
14                 v.                                                         No. 18‐1216 
15                                                                             
16         CITY OF SCHENECTADY, GARY R. MCCARTHY, 
17         DOMENIC VISCARIELLO,   
18    
19                          Defendants‐Appellees. 
20         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21         FOR APPELLANT:                                            MOHAMED A. HAFEZ, pro se, 
22                                                                   Schenectady, NY. 
 1          FOR APPELLEES:                                   GREGG T. JOHNSON, Johnson & 
 2                                                           Laws, LLC, Clifton Park, NY. 
 3    
 4          Appeal from a judgment of the United States District Court for the 

 5   Northern District of New York (Glenn T. Suddaby, Chief Judge). 

 6          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 7   AND DECREED that the judgment of the District Court is AFFIRMED.   

 8          Mohamed A. Hafez, pro se, appeals from a judgment of the District Court 

 9   (Suddaby, C.J.), granting the defendants’ motion for judgment on the pleadings 

10   pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.    Hafez sued the 

11   City of Schenectady and some of its officials under 42 U.S.C. § 1983, alleging 

12   violations of his First, Fourth, and Fourteenth Amendment rights, as well as state 

13   law violations, in connection with the defendants’ refusal to issue rental 

14   certificates on Hafez’s properties.    The District Court dismissed the action 

15   principally because Hafez’s federal claims were barred by res judicata, and it also 

16   denied Hafez’s request for leave to amend the complaint.1    We assume the 




     1  Hafez does not challenge the District Court’s decision to decline to exercise 
     supplemental jurisdiction over his state law claims.     
                                                 2
 1   parties’ familiarity with the underlying facts and the record of prior proceedings, 

 2   to which we refer only as necessary to explain our decision to affirm.     

 3         Substantially for reasons set forth in its decision and order dated March 27, 

 4   2018, we conclude that the District Court properly dismissed Hafez’s federal 

 5   claims as barred by the doctrine of res judicata, which “bars re‐litigation if (1) the 

 6   previous action involved an adjudication on the merits; (2) the previous action 

 7   involved the [same parties] or those in privity with them; [and] (3) the claims 

 8   asserted in the subsequent action were, or could have been, raised in the prior 

 9   action.”    Soules v. Connecticut, Dep’t of Emergency Servs. & Pub. Prot., 882 F.3d 

10   52, 55 (2d Cir. 2018) (quotation marks omitted).     

11         As to the first element, the District Court correctly held that Hafez v. City of 

12   Schenectady (“Hafez I”), 894 F. Supp. 2d 207 (N.D.N.Y. 2012), aff’d, 524 F. App’x 

13   742 (2d Cir. 2013), was an adjudication on the merits because the court granted 

14   summary judgment for the defendants.    Id. at 230; see Weston Funding Corp. v. 

15   Lafayette Towers, Inc., 550 F.2d 710, 713 (2d Cir. 1977).    In that case, Hafez 

16   brought a § 1983 federal action in 2010 against the City of Schenectady and city 

17   officials, alleging that the city’s Rental Certificate Ordinance (“RCO”) violated his 


                                                3
 1   rights under the First, Fourth, and Fourteenth Amendments and under state law.   

 2   Hafez I, 894 F. Supp. 2d at 209, 213–30.     

 3         The second requirement was also met, where the parties in the instant 

 4   action were either parties to the 2010 action or were in privity with the parties in 

 5   that action.    As most relevant here, because Hafez challenges only the official 

 6   actions of both mayors, we conclude that both suits are, in substance, suits against 

 7   the city.    See Reynolds v. Giuliani, 506 F.3d 183, 191 (2d Cir. 2007) (“An official 

 8   capacity suit against a public servant is treated as one against the governmental 

 9   entity itself.”).    Thus, the District Court properly determined that this 

10   requirement was satisfied.     

11         The Hafez I claims were also sufficiently related to the current claims to 

12   satisfy the third requirement.    In analyzing this requirement, the District Court 

13   properly recognized that Hafez’s second action attempts merely to litigate new 

14   incidents that arose from enforcement of the same ordinance—including the 

15   inspection requirement and the defendants’ denial of rental certificates for his 

16   properties—previously analyzed in Hafez I, and that Hafez’s constitutional 




                                                 4
 1   challenge to the registration requirements of the RCO could have been brought in 

 2   his previous action.     

 3          We next turn to the District Court’s denial of leave to amend based on 

 4   futility, which we review de novo.    Hutchison v. Deutsche Bank Sec. Inc., 647 

 5   F.3d 479, 490 (2d Cir. 2011).    We agree with the District Court that Hafez’s 

 6   proposed amendments do not raise any claims as to the existing defendants that 

 7   would not also be barred by res judicata.    The District Court also properly 

 8   denied as futile Hafez’s request to add Jeffrey Briere and Krystine Smith as 

 9   defendants on the theory that they retaliated against him for exercising his First 

10   Amendment rights by charging him with violating the RCO.2    The record before 

11   us clearly shows that Briere and Smith had legitimate, nonretaliatory reasons for 

12   their charges, and Hafez does not claim that these reasons were pretextual.   

13   Accordingly, the District Court properly denied leave to amend.     




     2  For the first time on appeal, with respect to his proposed claims against Briere and 
     Smith, Hafez also argues that the protected activity was his opposition to the current 
     mayor’s reelection.    Although Hafez alleged before the District Court that his 
     opposition to the current mayor’s reelection was the impetus for retaliation by the mayor 
     and Defendant Viscariello, he did not claim that his opposition was also the reason for 
     the alleged retaliation by Briere and Smith.    This argument is therefore forfeited.     
                                                    5
1         We have considered all of Hafez’s remaining arguments and conclude that 

2   they are without merit.    For the foregoing reasons, the judgment of the District 

3   Court is AFFIRMED. 

4                                          FOR THE COURT:   
5                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                              6